United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.H., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS AFFAIRS MEDICAL CENTER,
Clarksburg, WV, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-910
Issued: November 18, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 1, 2011 appellant, through her attorney, filed a timely appeal from a
January 21, 2011 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act (FECA)1 and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this schedule award case.
ISSUE
The issue is whether appellant has more than a one percent permanent impairment of the
left upper extremity, for which she received a schedule award.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On October 23, 2008 appellant, then a 39-year-old practical nurse, filed a traumatic injury
claim alleging that she sustained an injury to her left upper arm on October 12, 2008 when she
helped restrain a patient. OWCP accepted the claim for a sprain of the shoulder and upper arm.
On May 26, 2009 appellant filed a claim for a schedule award. By letter dated May 29,
2009, OWCP requested that she submit an impairment evaluation from a physician utilizing the
American Medical Association, Guides to the Evaluation of Permanent Impairment (A.M.A.,
Guides). By decision dated June 29, 2009, it denied appellant’s claim for a schedule award
finding that she had not submitted medical evidence showing that she had a permanent
impairment.
On July 20, 2009 appellant, through her attorney, requested a telephone hearing. At the
telephone hearing, held on October 26, 2009, counsel related that appellant was scheduled for an
impairment evaluation.
In a report dated November 12, 2009, Dr. Richard M. Ward, a Board-certified orthopedic
surgeon, discussed appellant’s work injury and her complaints of “pain and stiffness in her left
shoulder aggravated by using her left arm out in front of her or by trying to raise it above
shoulder level.” He found that she had reached maximum medical improvement. Dr. Ward
measured range of motion of the left shoulder and stated, “With her scapula fixed, [appellant]
has a true 90 degrees of left shoulder flexion, 90 degrees of abduction, 30 degrees of internal
rotation and 30 degrees of external rotation.” He determined that, according to Table 15-34 on
page 475 of the sixth edition of the A.M.A., Guides, 80 degrees flexion yielded a six percent
impairment, 80 degrees abduction yielded a six percent impairment, 30 degrees internal rotation
yielded a four percent impairment and 30 degrees external rotation yielded a two percent
impairment. Dr. Ward added the impairment ratings due to loss of range of motion to find an 18
percent left upper extremity impairment. He noted that appellant’s “history is consistent with a
[g]rade 2 modifier.”
By decision dated January 4, 2010, the hearing representative set aside the June 29, 2009
decision. He instructed OWCP to refer Dr. Ward’s November 12, 2009 impairment evaluation
to an OWCP medical adviser for review.
On January 5, 2010 an OWCP medical adviser reviewed the medical evidence of record
and noted that a magnetic resonance imaging (MRI) scan study showed “a very tiny amount of
fluid in the subacromial subdeltoid bursa” with no rotator cuff tear.2 He opined that Dr. Ward
did not properly determine the impairment using range of motion measurements. The medical
adviser noted that section 15.7 on page 464 of the A.M.A., Guides requires that the evaluating
physician provide three measurements for motion that are averaged. The three measurements
must be within 10 degrees of the average. As Dr. Ward did not provide three measurements, the
medical adviser found that he inappropriately used range of motion to determine the extent of
appellant’s impairment. He thus applied the diagnosis-based method to Dr. Ward’s clinical
findings. The medical adviser identified a class 1 impairment due to bursitis using the
2

A December 3, 2008 MRI scan study showed possible mild bursitis and no rotator cuff tear.

2

nonspecific shoulder pain diagnosis from the shoulder regional grid set forth in Table 15-5 on
page 401, which yielded a default value of one percent.3 After determining the impairment class
and default grade, the medical adviser considered whether there were any applicable grade
adjustments for Functional History (GMFH), Physical Examination (GMPE) and Clinical
Studies (GMCS). He found a grade modifier of 2 for functional history as appellant had pain and
stiffness of the left arm. The medical adviser found no modifier for physical examination as
Dr. Ward did not provide any objective deficits as set forth in Table 15-8 on page 408. He found
a grade modifier of 1 for clinical studies based on the MRI scan study finding of “a small amount
of fluid consistent with bursitis.” Utilizing the net adjustment formula discussed above, the
medical adviser found that (GMFH - CDX) + (GMCS - CDX) or (1-1) + (1-1) = 0, yielded a
0 adjustment. He concluded that appellant had a one percent permanent impairment of the left
upper extremity.
By decision dated January 11, 2010, OWCP granted appellant a schedule award for a one
percent permanent impairment of the left upper extremity. The period of the award ran for 3.12
weeks from November 12 to December 3, 2009.
On January 21, 2010 appellant, through her attorney, requested a telephone hearing. He
submitted an impairment evaluation dated March 14, 2010 from Dr. William N. Grant, a Boardcertified internist, who related, “I have not seen [appellant] as a patient. I have evaluated the
notes of Dr. Ward.” Dr. Grant assessed appellant’s QuickDASH (Disabilities of the Arm,
Shoulders and Hand) score as 75 and listed Dr. Ward’s range of motion measurements.
Referencing Table 15-34 on page 475, he found that 80 degrees flexion yielded a nine percent
impairment, 80 degrees abduction yielded a five percent impairment, 30 degrees internal rotation
yielded a four percent impairment and 30 degrees external rotation yielded a two percent
impairment. Dr. Grant used the Combined Values Chart on page 604 to find a total impairment
due to loss of range of motion of 19 percent. He further opined that appellant had a grade
modifier of 2 for loss of motion and a grade modifier of 2 for functional history, which he found
yielded no modification of her impairment under Table 15-36 on page 477, applicable to
functional history adjustments to range of motion impairments.
At the telephone hearing, held on April 13, 2010, appellant’s attorney argued that
Dr. Grant’s opinion conformed to the sixth edition of the A.M.A., Guides and established that
she had a 19 percent left upper extremity impairment.
By decision dated June 28, 2010, the hearing representative set aside the January 11,
2010 decision. She remanded the case for an OWCP medical adviser to review Dr. Grant’s
opinion.
On July 9, 2010 an OWCP medical adviser reviewed and summarized the impairment
evaluations. He found that the opinions of Dr. Grant and Dr. Ward were not supported by
objective, clinical findings and that neither properly applied the sixth edition of the A.M.A.,
Guides. The medical adviser determined that appellant’s impairment could not be evaluated
3

OWCP accepted that appellant sustained a right elbow and forearm sprain rather than epicondylitis. However,
the elbow regional grid at Table 15-4 on page 398 sets forth identical impairment values for an elbow sprain/strain
as for lateral or medial epicondylitis of the elbow.

3

using range of motion as neither Dr. Grant nor Dr. Ward provided range of motion findings for
her unaffected right shoulder as required by the A.M.A., Guides. Further, neither physician
indicated that he measured range of motion three times after a warm up and then rounded the
measurements.
The medical adviser further noted that Dr. Benjamin Moorehead, a
Board-certified internist, in a report dated July 10, 2009, found full flexion of the left shoulder.4
He stated:
“Given the minimal MRI [scan] findings, there is insufficient pathology to
correlate with the severe motion deficits recorded by Drs. Ward and Grant. In
terms of consistency and reliability, given the fact that Dr. Moorehead noted pain
but ‘full motion’ to flexion causes one to question the motion values assigned for
the shoulder by Drs. Grant and Ward, considering their significant motion loss
including flexion. Recall that motion measurements are only as reliable as the
effort placed by a patient on the day of their examination; therefore, patients can
perform less than they are capable but never more. The range of motion findings,
in this case, are deemed unreliable and should not be used as a basis for
impairment; therefore, the more applicable method to rate impairment in the DBI
[diagnosis-based impairment] method as outlined above.”
OWCP’s medical adviser applied the diagnosis-based impairment method and found that
appellant had a class 1 muscle sprain/strain using the tendinitis diagnosis according to Table 15-5
on page 402, which yielded a default value of one percent. He determined that she had a grade
modifier of 3 for functional history based on Dr. Grant’s finding of a 75 QuickDASH score. The
medical adviser, however, citing the A.M.A., Guides on page 406, noted that, if functional
history differed by two or more grades from the clinical studies or physical examination findings,
it “should be assumed to be unreliable.” He stated, “In this case, the [f]unctional [h]istory is
greater than [two] from the clinical studies; therefore, this must be excluded from the adjustment
process.” The medical adviser found that appellant had no adjustment due to physical
examination findings as the range of motion measurements did not conform to the provisions of
the A.M.A., Guides. He determined that the grade modifier for clinical studies was one, for a net
adjustment of zero and a total left upper extremity impairment of one percent.
By decision dated July 12, 2010, OWCP found that appellant was not entitled to an
additional award beyond the previously awarded one percent impairment. On July 20, 2010
appellant’s attorney requested a telephone hearing. A telephone hearing was held on
November 4, 2010.
In a decision dated January 21, 2011, the hearing representative affirmed the July 12,
2010 decision. She found that an OWCP medical adviser had reviewed the medical evidence
that his opinion constituted the weight of the evidence and established that appellant had no more
than a one percent left upper extremity impairment.

4

In a report dated July 10, 2009, Dr. Moorehead found full shoulder flexion and a “painful arc of impingement
with abduction.”

4

LEGAL PRECEDENT
The schedule award provision of FECA5 and its implementing federal regulations,6 set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss or loss of use, of scheduled members or functions of the body. However,
FECA does not specify the manner in which the percentage of loss shall be determined. For
consistent results and to ensure equal justice under the law for all claimants, OWCP has adopted
the A.M.A., Guides as the uniform standard applicable to all claimants.7 As of May 1, 2009, the
sixth edition of the A.M.A., Guides is used to calculate schedule awards.8
The sixth edition requires identifying the impairment class for the diagnosed condition
(CDX), which is then adjusted by grade modifiers based on Functional History (GMFH),
Physical Examination (GMPE) and Clinical Studies (GMCS).9 The net adjustment formula is
(GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX).
The A.M.A., Guides at section 15.7 provides:
“Range of motion should be measured after a ‘warm up,’ in which the individual
moves the joint through its maximum range of motion at least [three] times. The
range of motion examination is then performed by recording the active
measurements from [three] separate range of motion efforts…. All measurements
should fall within 10 [degrees] of the mean of these [three] measurements. The
maximum observed measurement is used to determine the range of motion
impairment.”10
ANALYSIS
OWCP accepted that appellant sustained a sprain of the left shoulder and upper arm due
to an October 12, 2008 employment injury. In May 2009, appellant filed a claim for a schedule
award. In the November 12, 2009 impairment evaluation, Dr. Ward measured range of motion
of her left shoulder as 80 degrees flexion, 80 degrees abduction, 30 degrees internal rotation and
30 degrees external rotation.11 He found that appellant had an 18 percent permanent impairment
due to loss of range of motion of the left shoulder. OWCP’s medical adviser reviewed
5

5 U.S.C. § 8107.

6

20 C.F.R. § 10.404.

7

Id. at § 10.404(a).

8

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6.6a (January 2010); see also Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 and Exhibit 1
(January 2010).
9

A.M.A., Guides 494-531.

10

Id. at 464.

11

Dr. Ward listed 90 degrees of shoulder flexion in his measurements but indicated that appellant had 80 degrees
of shoulder flexion when providing his impairment rating.

5

Dr. Ward’s report and found that he did not provide valid range of motion measurements as
required by section 15.7a of the A.M.A., Guides. As discussed, the A.M.A., Guides requires the
rating physician to obtain three measurements per joint motion. The measurements are then
averaged and each of the three measurements shown must be within 10 degrees of the calculated
average. The maximum observed measurement is then used to determine the range of motion
impairment.12 As an OWCP medical adviser found that Dr. Ward’s range of motion
measurements were not reliable, he applied provisions for determining the diagnostic-based
estimate to the clinical findings. He identified the diagnosis as a class 1 impairment due to
bursitis, with a default value of one percent under Table 15-5. The medical adviser applied grade
modifiers of 2 for functional history and one for clinical studies, which he found yielded a net
adjustment of zero or a one percent left upper extremity impairment.
On March 14, 2010 Dr. Grant provided an impairment evaluation based on his review of
Dr. Ward’s findings. He determined that appellant had a QuickDASH score of 75. Dr. Grant
utilized Dr. Ward’s range of motion measurements which he found yielded a 19 percent
permanent impairment of the left upper extremity according to Table 15-34. He found that
appellant had no adjustment to the range of motion finding due to grade modifiers of 2 for loss of
motion and two for functional history under Table 15-36.
On July 9, 2010 an OWCP medical adviser reviewed the evidence and found that neither
Dr. Ward nor Dr. Grant properly applied the provisions of the A.M.A., Guides. He asserted that
appellant’s impairment could not be evaluated using range of motion measurements as the
physicians did not measure range of motion three times after a warm up and then utilize the
average of the measurements as required by section 15.7 of the A.M.A., Guides. The medical
adviser further noted that another physician had measured full flexion on July 10, 2009. He
consequently used the diagnosis-based impairment method and identified the diagnosis as class 1
tendinitis, which yielded a one percent default value. The medical adviser found a one percent
grade modifier for clinical studies and no grade modifier for physical examination as the range of
motion measurements were not in accordance with the A.M.A., Guides. He further found that
appellant had a grade modifier of 3 for functional history based on her QuickDASH score of 75.
The A.M.A., Guides, however, provides that, if the grade modifier for functional history differs
by two or more grades from either clinical studies or physical examination findings, it should be
deemed unreliable and excluded.13 The medical adviser applied the grade modifier of 1 for
clinical studies, which yielded a net adjustment of zero for a one percent left upper extremity
impairment. There is no medical evidence conforming to the A.M.A., Guides showing a greater
percentage of impairment.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.

12

A.M.A., Guides 464.

13

Id. at 406.

6

CONCLUSION
The Board finds that appellant has no more than a one percent permanent impairment of
the left upper extremity, for which she received a schedule award.
ORDER
IT IS HEREBY ORDERED THAT the January 21, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 18, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

